Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 40-41, 43-80 are allowed.
Claims 40-41, 43-75 and 79-80 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 76-78, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/07/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is represented by Dyrlund et al (US 2016/0176096), Janszen (US 2016/0325478), Ible (U.S Patent No. 4,300,878), Mixell et al, (U.S Patent No. 3,517,097), Druet et al. (US 2008/0038392), and Chung et al. (U.S Patent No. 4,588,538). For independent claims 40 and 76, Dyrlund discloses an extruder system and method for extruding cord reinforced extrudate. However, Dyrlund does not explicitly teach that the die and the cord guide are insertable in the insertion slot in the insertion direction from a position completely outside of the insertion slot through the insertion opening into a die position downstream of the flow area and a cord guide position upstream of the flow are, respectively, in combination with the other features instantly claimed. The references of Janszen (US 2016/0325478), Ible (U.S Patent No. 4,300,878), Mixell et al, (U.S Patent No. 3,517,097), Druet et al. (US 2008/0038392), and Chung et al. (U.S Patent No. 4,588,538) fail to disclose these features as well. So independent claims 40 and 76 are allowable and the dependent claims (i.e. claims 41, 43-75 and 79-80 depend on claim 40; claims 77-78 depend on claim 76) will be allowable as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIBIN LIANG/Examiner, Art Unit 1741  

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742